United States Court of Appeals
                      For the First Circuit
No. 09-1330

                    UNITED STATES OF AMERICA,

                      Petitioner, Appellee,

                                v.

                         JEFFREY SHIELDS,

                      Respondent, Appellant.


                           ERRATA SHEET

     The opinion of this Court issued on July 13, 2011 is amended
as follows:

     On page 9, line 2 of footnote 2, replace "note 2" with "note
1"

     On page 23, lines 5-6 of the continuation of footnote 12,
replace "note 5" with "note 4"

     On page 28, line 1 of footnote 15, replace "note 9" with "note
8"